FILED
                            NOT FOR PUBLICATION                              SEP 27 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 09-50114

               Plaintiff - Appellee,             D.C. No. 2:07-cr-01042-SVW

  v.

ROBERTO DURAN,                                   MEMORANDUM *

               Defendant - Appellant.



                    Appeal from the United States District Court
                        for the Central District of California
                    Stephen V. Wilson, District Judge, Presiding

                           Submitted September 13, 2010 **

Before:        SILVERMAN, CALLAHAN, and N.R. SMITH, Circuit Judges.

       Roberto Duran appeals from the 36-month sentence imposed following his

guilty-plea conviction for wire fraud and aiding and abetting, in violation of

18 U.S.C. §§ 2 and 1343. We have jurisdiction under 28 U.S.C. § 1291, and we

affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Duran contends the district court procedurally erred by failing to calculate

the Sentencing Guidelines range before announcing its sentence. This contention

is unpersuasive. The record reflects that the district court complied with the

requirements set forth in United States v. Carty, 520 F.3d 984, 991-93 (9th Cir.

2008) (en banc).

      Duran further contends the district court failed to recalculate the Guidelines

range after rejecting the presentence report’s recommendation concerning his

criminal history category. Because the district court correctly calculated the

Guidelines range as 21 to 27 months imprisonment, the district court did not

procedurally err by not recalculating the Guidelines range when discussing the

18 U.S.C. § 3553(a) sentencing factors.

      Finally, Duran contends the district court abused its discretion by failing to

consider the factors in 18 U.S.C. § 3664(f)(2) when establishing a restitution

schedule of $2,000 a month upon release from prison. This contention is belied by

the record. See United States v. Booth, 309 F.3d 566, 576 (9th Cir. 2002)

(rejecting challenge to restitution payment schedule).

      AFFIRMED.




                                          2                                      09-50114